                                                               FILED
        Case 2:18-cv-08420-RGK-PJW Document
                                        Log110  Filed 06/26/20 Page 1 of 2 Page ID #:788
                                            # 2407
                                                     CLERK, U.S. DISTRICT COURT


86'HSDUWPHQWRI-XVWLFH                             352&(665(&(,37$1'5(7851
8QLWHG6WDWHV0DUVKDOV6HUYLFH                        6/26/20
                                                   CENTRAL DISTRICT OF CALIFORNIA
                                                                                            JDIS: 1                  See "Instructions for Service of Process by U.S. Marshal"

 3/$,17,))                                             cs
                                                     BY: ___________________ DEPUTY

                                                                                                                                    &2857&$6(180%(5
 8QLWHG6WDWHVRI$PHULFD                                                                                                           &95*. 3-:[
 '()(1'$17                                                                                                                          7<3(2)352&(66
 LQ%DQN)XQGV6HL]HGIURP5HSXEOLF%DQNRI$UL]RQD$FFRXQW HWDO                                             ([HFXWH&RQVHQW-XGJPHQW



                      ^
                            1$0(2),1',9,'8$/&203$1<&25325$7,21(7&726(59(25'(6&5,37,212)3523(57<726(,=(25&21'(01
        6(59(
           $7               $''5(66(Street or RFD, Apartment No., City, State and ZIP Code)


 6(1'127,&(2)6(59,&(&23<725(48(67(5$71$0($1'$''5(66%(/2:                                                                 1XPEHURISURFHVVWREH
                                                                                                                                    VHUYHGZLWKWKLV)RUP
 $86$-RKQ.XFHUD                                                                                                                  1XPEHURISDUWLHVWREH
 16SULQJ6WUHHWWK)ORRU                                                                                                  VHUYHGLQWKLVFDVH
 /RV$QJHOHV&$                                                                                                              &KHFNIRUVHUYLFH
                                                                                                                                    RQ86$
 63(&,$/,16758&7,2162527+(5,1)250$7,217+$7:,//$66,67,1(;3(',7,1*6(59,&((Include Business and Alternate Addresses,
 All Telephone Numbers, and Estimated Times Available for Service):

 3OHDVHVHH0HPRUDQGXPWKDWLVDWWDFKHGDV$WWDFKPHQW$
 6LJQDWXUHRI$WWRUQH\RWKHU2ULJLQDWRUUHTXHVWLQJVHUYLFHRQEHKDOIRI                        3/$,17,))            7(/(3+21(180%(5                      '$7(
   V-RKQ.XFHUD                                                                              '()(1'$17                                      
                           63$&(%(/2:)2586(2)860$56+$/21/<'2127:5,7(%(/2:7+,6/,1(
 ,DFNQRZOHGJHUHFHLSWIRUWKHWRWDO     7RWDO3URFHVV         'LVWULFWRI          'LVWULFWWR    6LJQDWXUHRI$XWKRUL]HG8606'HSXW\RU&OHUN                    'DWH
 QXPEHURISURFHVVLQGLFDWHG                                  2ULJLQ                6HUYH
 (Sign only for USM 285 if more
                                               1                1R     12            1R       8
 than one USM 285 is submitted)                                                                                                                                     04/10/2020
                                                                                                   HUYLFH x KDYH H[HFXWHG D
 ,KHUHE\FHUWLI\DQGUHWXUQWKDW,KDYHSHUVRQDOO\VHUYHGKDYHOHJDOHYLGHQFHRIVHUYLFHKDYHH[HFXWHGDVVKRZQLQ5HPDUNVWKHSURFHVVGHVFULEHGRQWKH
 LQGLYLGXDOFRPSDQ\FRUSRUDWLRQHWFDWWKHDGGUHVVVKRZQDERYHRQWKHRQWKHLQGLYLGXDOFRPSDQ\FRUSRUDWLRQHWFVKRZQDWWKHDGGUHVVLQVHUWHGEHORZ
     ,KHUHE\FHUWLI\DQGUHWXUQWKDW,DPXQDEOHWRORFDWHWKHLQGLYLGXDOFRPSDQ\FRUSRUDWLRQHWFQDPHGDERYH(See remarks below)
 1DPHDQGWLWOHRILQGLYLGXDOVHUYHG (if not shown above)                                                                           'DWH                   7LPH                         DP
                                                                                                                                                                                        SP
                                                                                                                                     05/04/2020
 $GGUHVV(complete only different than shown above)                                                                                 6LJQDWXUHRI860DUVKDORU'HSXW\




 6HUYLFH)HH            7RWDO0LOHDJH&KDUJHV          )RUZDUGLQJ)HH                7RWDO&KDUJHV         $GYDQFH'HSRVLWV   $PRXQWRZHGWR860DUVKDO
                                                                                                                                 RXQWRZHGWR860DUVKDO
                                                                                                                                                       K RU
                        (including endeavors)                                                                                  $PRXQWRI5HIXQG

  $65.00                                                   $8.00                       $73.00

 5(0$5.6
               Complete.




                                                                                                                                                                           )RUP860
 35,259(56,2162)7+,6)250$5(2%62/(7(                                                                                                                                      5HY
Case 2:18-cv-08420-RGK-PJW Document 110 Filed 06/26/20 Page 2 of 2 Page ID #:789




   Memorandum


   Subject:                                         Date:

   18-USP-001112                                    April 8, 2020

   To:                                              From:

   United States Marshals Service                   STEVEN R. WELK
   Central District of California                   Assistant United States Attorney
   Asset Forfeiture Unit                            Chief, Asset Forfeiture Section

                                                    JOHN J. KUCERA
                                                    Assistant United States Attorney
                                                    Asset Forfeiture Section


          On January 13, 2020, the court issued a consent judgment requiring the government to
  return, without interest, $206,156.00 in bank funds seized from Republic Bank of Arizona
  (“RBA”) account no. ‘1938 (18-USP-001112).

          We have since determined that the consent judgment contains a typographical error,
  incorrectly stating an amount to be returned that is different from the amount reflected in CATS,
  which shows a total of $206,163.88 in bank funds in RBA ‘1938, not $206,156.00. To achieve
  the intended result of the consent judgment, the full amount seized, without interest, should be
  returned to James Larkin (“Larkin”) through his counsel, Thomas Bienert at Bienert | Katzman
  PLC at 903 Calle Amanecer, Suite 350, San Clemente, CA 92673.

          On March 16, 2020, the government submitted a form USM-285 instructing the USMS to
  return the amount stated in the consent judgment. By this memo, we are instructing you that the
  remaining amount in RBA ‘1938 – that is, $7.88, without interest - also be returned to Larkin
  through his counsel, disposing of the asset in its entirety.

         Please let me know if you have any questions or need any further information. I
  apologize for the confusion.




                                                                               $77$&+0(17$
